Exhibit 99.1 For further information: Media Contact: Amy Yuhn 312-564-1378 ayuhn@theprivatebank.com Investor Relations Contact: Sarah Lewensohn 312-564-3894 slewensohn@theprivatebank.com For Immediate Release: PrivateBancorp Declares Quarterly Cash Dividend CHICAGO, January 30, 2013 PrivateBancorp, Inc. (NASDAQ: PVTB) today announced its board of directors declared a quarterly cash dividend of $0.01 per share for the first quarter 2013 payable on March 29, 2013, to stockholders of record on March 15, 2013.This dividend is unchanged from the prior quarterly dividend of $0.01 per share. About PrivateBancorp, Inc. PrivateBancorp, Inc., through its subsidiaries, delivers customized business and personal financial services to middle-market companies, as well as business owners, executives, entrepreneurs and families in all of the markets and communities it serves.As of December 31, 2012, the Company had 35 offices in 10 states and $14.1 billion in assets.Our website is www.theprivatebank.com.
